UPON A PETITION FOR REHEARING EN BANC BEFORE THE FULL COURT
On October 30,1996, came the appellant, by court-appointed counsel, and filed a petition praying that the Court set aside the judgment rendered herein on October 22, 1996, and grant a rehearing en banc thereof.
On consideration whereof, the petition for rehearing en banc is granted, the mandate entered herein on October 22,1996, is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
The parties shall file briefs in compliance with Rule 5A:35. It is further ordered that the appellant shall file with the clerk of this Court ten additional copies of the appendix previously filed in this case.